 Case 1:17-cv-06127-DG-ST Document 88 Filed 05/10/21 Page 1 of 1 PageID #: 1217




William Cafaro, Esq.
Partner
                                     WC
                                      LAW OFFICES OF
                                      WILLIAM CAFARO
                                                                                       Louis M. Leon, Esq.
                                                                                                 Associate
ADMITTED IN NY, CA, MD & TX
                                            108 West 39th Street, Suite 602                 ADMITTED IN NY
Email: bcafaro@cafaroesq.com                 New York, New York 10018            Email: lleon@cafaroesq.com
                                              Telephone: 212.583.7400
Amit Kumar, Esq.                               Facsimile: 212.583.7401
                                                                                    Matthew S. Blum, Esq.
                                                 www.cafaroesq.com
Managing Attorney                                                                             Of Counsel
ADMITTED IN NY & NJ                                                                          ADMITTED IN NY
Email: akumar@cafaroesq.com                                                      Email: ablum@cafroesq.com

Andrew S. Buzin, Esq.                                                             Deena L. Buchanan, Esq.
Of Counsel                                                                                    Of Counsel
ADMITTED IN NY, FL & DC                                                                 ADMITTED IN NM & NJ
                                                               May 10, 2021

  Via ECF
  Hon. Steven L. Tiscione, U.S.M.J.
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

                               Re:   Chincha v. Patel
                                     Case No.: 17-cv-06127-ILG-ST
   Your Honor:

          This firm has represented the named Plaintiff Carlos Chincha in the above-referenced action.
  We write to advise the Court that Plaintiff’s family has confirmed that he did, in fact, pass away.
  The undersigned has no intention of seeking the appointment of a personal administrator for the
  decedent, nor is there a valid deposition transcript with Plaintiff’s testimony, so we have no means
  of prosecuting his case. We consent to the defense and the Court treating this letter as a suggestion
  of death within the purview of F.R. CIV. P 25(a)(1).

                                                     Respectfully submitted,
                                                     LAW OFFICES OF WILLIAM CAFARO

                                                     _______/s/_____________________
                                                     Louis M. Leon (LL 2057)

  To: All Counsel via ECF
